          Case 1:20-cv-08247-LGS Document 14 Filed 12/11/20 Page 1 of 2




                                                                           Main Brooklyn Office
                                                        1602 McDonald Avenue, Brooklyn, NY 11230




Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ
December 10, 2020              The application is GRANTED. The initial pre-trial conference ("IPTC") is
                               hereby adjourned from December 17, 2020, at 10:30 A.M. to January 14,
Via ECF                        2021, at 10:30 A.M. The parties shall call (888) 363-4749 and use Access
Hon. Lorna G. Schofield        Code 558-3333. The time of the conference is approximate, but the parties
United States District Judge shall be ready to proceed at that time. The materials for the IPTC as listed in
Southern District of New York Dkt. No. 12 shall be filed by January 7, 2021.
500 Pearl Street
New York, NY 10007
                               SO ORDERED.            Dated: December 11, 2020         New York, New York
 RE: Kastriot Haxhani, et al. v. Elsayed III Corp., et al; DOCKET NO. 20-cv-8247 (LGS)
              Request to Adjourn the December 17, 2020 status conference

Dear Judge Schofield,

The undersigned is counsel to the Plaintiffs in this matter. I write pursuant to your Honor’s
Individual Rules of Practice Part I.B.2., to request an on consent adjournment of the conference
presently scheduled for December 17, 2020 at 2:30pm. ECF Doc. No. 12.

In short, the undersigned has recently effectuated service on all but one defendant (including
receipt of one waiver from one defendant), which afford these parties additional time beyond the
date of the presently scheduled conference to retain an attorney (or attorneys) and file an
appearance, answer, or otherwise respond to the summons with complaint that each was served
with. These parties were given a copy of your Honor’s order and Individual Rules of Practice ans
consented to the application being made. So as to ensure a meaningful initial conference after an
appearance from defendants’ counsel has been docketed, it is respectfully requested that the
presently scheduled December 17, 2020 conference be adjourned to a date in late January 2021
or thereafter.

This is the first request for the relief sought herein.

                                                                Respectfully submitted,
                                                                TURTURRO LAW, P.C.
                                                                By: Natraj S Bhushan

                                                    1
Case 1:20-cv-08247-LGS Document 14 Filed 12/11/20 Page 2 of 2




                              2
